Banke, Judge.
This is a direct appeal from an order of the Superior Court of Habersham County rendered March 24, 1982, affirming a decision of the State Personnel Board which reversed the termination of appellee’s employment as a correctional officer II at the Georgia Industrial Institute in Alto, Georgia. Because the appeal was not brought under the discretionaray appeal provisions of OCGA § 5- 6-35 (Code Ann. § 6-701.1), it must be dismissed for lack of jurisdiction. Porter v. Marcus, 156 Ga. App. 368 (274 SE2d 168) (1980); Evans v. Davey, 154 Ga. App. 269 (267 SE2d 875) (1980).
Recognizing this jurisdictional defect, counsel for appellant has moved for an out-of-time application for discretionary appeal, offering as explanation for the delay some confusion resulting from the reorganization of the State Law Department. We find no authority to grant such a motion under OCGA § 5-6-35 (Code Ann. § 6- 701.1).

Appeal dismissed.


Deen, P. J., and Carley, J., concur.